UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto. Commission File Number 1-33825 El Paso Pipeline Partners, L.P. (Exact Name of Registrant as Specified in Its Charter) Delaware 26-0789784 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) El Paso Building 1001 Louisiana Street Houston, Texas (Address of Principal Executive Offices) (Zip Code) Telephone Number: (713) 420-2600 Internet Website: www.eppipelinepartners.com Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes RNo £. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes £No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer R Accelerated filer £ Non-accelerated filer £ Smaller reporting company £ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £No R. There were 112,830,998 Common Units, 27,727,411 Subordinated Units and 2,868,539 General Partner Units outstanding as of May 3, 2010: EL PASO PIPELINE PARTNERS, L.P. TABLE OF CONTENTS Caption Page PART I – Financial Information Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 24 PART II – Other Information Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 26 Item 4. (Removed and Reserved) 26 Item 5. Other Information 26 Item 6. Exhibits 27 Signatures 28 Below is a list of terms that are common to our industry and used throughout this document: /d per day Bcfe billion cubic feet of natural gas equivalents BBtu billion British thermal units MMcf million cubic feet When we refer to cubic feet measurements, all measurements are at a pressure of 14.73pounds per square inch. When we refer to “us,” “we,” “our,” “ours,” or “EPB” we are describing El Paso Pipeline Partners, L.P. and/or our subsidiaries. Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements EL PASO PIPELINE PARTNERS, L.P. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In millions, except per unit amounts) (Unaudited) Quarter Ended March 31, Operating revenues $ $ Operating expenses Operation and maintenance Depreciation and amortization Taxes, other than income taxes Operating income Earnings from unconsolidated affiliates Other income, net Interest and debt expense, net ) ) Affiliated interest income, net Income before income taxes Income tax expense Net income Net income attributable to noncontrolling interests ) ) Net income attributable to El Paso Pipeline Partners, L.P. $ $ Net income attributable to El Paso Pipeline Partners, L.P. per limited partner unit — Basic and Diluted: Common units $ $ Subordinated units $ $ (1) Retrospectively adjusted as discussed in Notes 1 and 2. See accompanying notes. 1 Table of Contents El PASO PIPELINE PARTNERS, L.P. CONDENSED CONSOLIDATED BALANCE SHEETS (In millions, except units) (Unaudited) March 31, December 31, ASSETS Current assets Cash and cash equivalents $ $ Accounts and notes receivable Customer, net of allowance of $0.1 in 2010 Affiliates Other Other Total current assets Property, plant and equipment, at cost Less accumulated depreciation and amortization Total property, plant and equipment, net Other assets Investments in unconsolidated affiliates Other Total assets $ $ LIABILITIES AND PARTNERS’ CAPITAL Current liabilities Accounts payable Trade $ $ Affiliates Other Taxes payable Other Total current liabilities Other liabilities Long-term debt and other financing obligations, less current maturities Deferred tax liabilities — Other liabilities Commitments and contingencies (Note 7) Partners’ capital El Paso Pipeline Partners L.P. partners’ capital Common units (112,830,998 and 97,622,247 units issued and outstanding at March 31, 2010 and December 31, 2009) Subordinated units (27,727,411 units issued and outstanding at March 31, 2010 and December 31, 2009) General partner units (2,868,539 and 2,558,028 units issued and outstanding at March 31, 2010 and December 31, 2009) ) ) Accumulated other comprehensive loss ) — Total El Paso Pipeline Partners L.P. partners’ capital Noncontrolling interests Total partners’ capital Total liabilities and partners’ capital $ $ Retrospectively adjusted as discussed in Notes 1 and 2. See accompanying notes. 2 Table of Contents El PASO PIPELINE PARTNERS, L.P. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In millions) (Unaudited) Quarter Ended March 31, Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to net cash from operating activities Depreciation and amortization Deferred income tax expense Earnings from unconsolidated affiliates, adjusted for cash distributions ) Other non-cash income items ) ) Asset and liability changes Taxes payable ) Accumulated deferred taxes ) — Other, net ) Net cash provided by operating activities Cash flows from investing activities Capital expenditures ) ) Cash paid to acquire interests in SLNG and Elba Express ) — Acquisition ) — Proceeds from sale of assets — Net change in notes receivable from affiliates ) Other Net cash used in investing activities ) ) Cash flows from financing activities Net proceeds from issuance of common and general partner units — Net payments on borrowings under credit facility — ) Net proceeds from issuance of long-term debt Payments to retire long-term debt, including capital lease obligations ) ) Cash distributions to unitholders and general partner ) ) Cash distributions to El Paso ) ) Cash contribution from El Paso — Excess of cash paid for SLNG and Elba Express interests over contributed book value ) — Other ) — Net cash provided by financing activities Net change in cash and cash equivalents ) Cash and cash equivalents Beginning of period End of period $ $ Retrospectively adjusted as discussed in Notes 1 and 2. See accompanying notes. 3 Table of Contents El PASO PIPELINE PARTNERS, L.P. CONDENSED CONSOLIDATED STATEMENTS OF PARTNERS’ CAPITAL AND COMPREHENSIVE INCOME (1) (In millions) (Unaudited) El Paso Pipeline Partners, L.P. Partners’ Capital Limited Partners Other Total Common Subordinated General Partner Comprehensive Income Total Noncontrolling Interests Partners’ Capital Balance at December 31, 2008 $ $ $ ) $
